DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, the limitation of: “a portion” is already disclosed in currently amended claim 1, line 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20-21, 23, 25 and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (U.S. 2010/0314741; hereinafter Lee).
 	Regarding claim 20, Lee discloses a method of making a semiconductor device, comprising:
providing a substrate (see labeled fig. 10);
disposing a semiconductor die 114 over the substrate; 
depositing an encapsulant 132 over the substrate (see labeled fig. 10) and around the semiconductor die 114 (fig. 10); and


    PNG
    media_image1.png
    526
    975
    media_image1.png
    Greyscale


	Regarding claim 21, Lee discloses the method further including forming a vertical interconnect structure 120 (fig. 10) over the substrate (see labeled fig. 10).
Regarding claim 23, Lee discloses the method further including forming first and second conductive layers (see labeled fig. 10) formed over first and second opposing surfaces of the substrate (see labeled fig. 10).
Regarding claim 25, Lee discloses the method further including disposing a semiconductor package (see labeled fig. 10) over the substrate (see labeled fig. 10) and electrically connected to the substrate (see labeled fig. 10).
Regarding claim 27, Lee discloses wherein the build-up interconnect structure (see labeled fig. 10) is in contact with the vertical interconnect structure 120 (e.g. the build-up interconnect structure is .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Shim et al. (U.S. 2007/0108583; hereinafter Shim) and further in view of Chiang et al. (U.S. 7009297; hereinafter Chiang).
Regarding claim 1, Lee discloses a method of making a semiconductor device, comprising:
providing a substrate (see labeled fig. 10) including first and second conductive layers (see labeled fig. 10) formed over first and second opposing surfaces of the substrate;
forming a plurality of vertical interconnect structures 120 (figs. 3-4 and 10) and  over the substrate; 
disposing a semiconductor die 114 over the substrate (see labeled fig. 10) between the vertical interconnect structures 120 (fig. 10);
depositing an encapsulant 132 (fig. 4 and 10) over the substrate and around the semiconductor die 114 and the vertical interconnect structures 120 (figs. 4 and 10) after forming the vertical interconnect structures (figs. 3-4 and 10) on the substrate (see labeled fig. 10); and
forming an interconnect structure (see labeled fig. 10) over the encapsulant 132 (fig. 10) and semiconductor die 114 and electrically coupled to the vertical interconnect structures 120 (fig. 10).

    PNG
    media_image2.png
    526
    975
    media_image2.png
    Greyscale

Lee doesn’t disclose the plurality of vertical interconnect structures include a plurality of bumps and wherein a portion of each of the plurality of bumps extends beyond a surface of the encapsulant.
However, Shim discloses a method comprising: a plurality of vertical interconnect structures include a plurality of bumps 114 (fig. 1) over the substrate 104 (fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lee by having the step of forming the plurality of vertical interconnect structures include the plurality of bumps over the substrate, as taught by Shim, in order to improve an efficiency and design flexibility in mounting semiconductor devices.
Furthermore, Chiang discloses a method of making a semiconductor device comprising: a portion of the metal particle spherical shape 156 (fig. 14A) extends beyond a surface of the encapsulant 160 (fig. 14).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the portion of the metal particle spherical shape extends beyond the 
Regarding claim 5, Chiang discloses that where in a portion of the metal particle spherical shape 156 (fig. 14A) extends out from the encapsulant 160 (fig. 14A).
 Regarding claim 6, Lee discloses the device further including disposing a semiconductor package (see labeled fig. 10) over the substrate and electrically connected to the substrate (see labeled fig. 10).

Claims 1, 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Yang et al. (U.S. 2009/0166835; hereinafter Yang) and further in view of Chiang et al. (U.S. 7009297; hereinafter Chiang).
Regarding claim 1, Lee discloses a method of making a semiconductor device, comprising:
providing a substrate (see labeled fig. 10) including first and second conductive layers (see labeled fig. 10) formed over first and second opposing surfaces of the substrate;
forming a plurality of vertical interconnect structures 120 (figs. 3-4 and 10) and  over the substrate; 
disposing a semiconductor die 114 over the substrate (see labeled fig. 10) between the vertical interconnect structures 120 (fig. 10);
depositing an encapsulant 132 (fig. 4 and 10) over the substrate and around the semiconductor die 114 and the vertical interconnect structures 120 (figs. 4 and 10) after forming the vertical interconnect structures (figs. 3-4 and 10) on the substrate (see labeled fig. 10); and
forming an interconnect structure (see labeled fig. 10) over the encapsulant 132 (fig. 10) and semiconductor die 114 and electrically coupled to the vertical interconnect structures 120 (fig. 10).
Lee doesn’t disclose the plurality of vertical interconnect structures include a plurality of bumps and wherein a portion of each of the plurality of bumps extends beyond a surface of the encapsulant.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lee by having the step of forming the plurality of vertical interconnect structures include the plurality of bumps over the substrate, as taught by Yang, in order to improve an efficiency and design flexibility in mounting semiconductor devices.
Furthermore, Chiang discloses a method of making a semiconductor device comprising: a portion of the metal particle spherical shape 156 (fig. 14A) extends beyond a surface of the encapsulant 160 (fig. 14).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the portion of the metal particle spherical shape extends beyond the surface of the encapsulant, as taught by Chiang, into each of the plurality of bumps of Lee as modified by Yang, in order to enhance the structural strength for the package.
Regarding claim 4, Yang discloses the method further including removing a portion of the encapsulant 130 (fig. 1, 5 or 7-8) to expose the substrate 103 (e.g. part of the substrate 103 exposed by the encapsulant 130 in fig. 1, 5 and 7-8).
Regarding claim 5, Chiang discloses that where in a portion of the metal particle spherical shape 156 (fig. 14A) extends out from the encapsulant 160 (fig. 14A).
Regarding claim 6, Lee discloses the device further including disposing a semiconductor package (see labeled fig. 10) over the substrate and electrically connected to the substrate (see labeled fig. 10).
	
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) and Shim et al. (U.S. 2007/0108583; hereinafter Shim) in view of Chiang et al. (U.S. 7009297; hereinafter Chiang) as applied to claims 1 and 6 above, and further in view of Anderson et al. (U.S. 2013/0015569; hereinafter Anderson).
Regarding claim 2, as discussed in details above, Lee and Shim as modified by Chiang substantially discloses all the limitation as claimed above.  Lee further discloses forming a first insulating layer (e.g. the insulating layer over the 1st conductive layer in labeled fig. 10) over the first surface of the substrate (see labeled fig. 10) and the first conductive layer (see labeled fig. 10).  Lee in view of Shim do not disclose the step of forming a second insulating layer over the second surface of the substrate and the second conductive layer.
However, Anderson discloses a method comprising: forming a first insulating layer 112 (fig. 4d) over the first surface of the substrate 100 (fig. 4d) and the first conductive layer 102; and forming a second insulating layer (e.g. the bottom insulating layer in fig. 4d) over the second surface of the substrate and the second conductive layer 102 (fig. 4d).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lee, Shim and Chiang by having the step of forming the second insulating layer over the second surface of the substrate and the second conductive layer, as taught by Anderson, in order to provide the stacked multilayer substrate structure and increase the device functionality for the semiconductor package.
Regarding claim 3, Anderson discloses the method further including removing a portion of the first insulating layer 112 (fig. 4d) by laser direct ablation 116 (fig. 4d, ¶0043).

Claims 7-8 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Chiang et al. (U.S. 7009297; hereinafter Chiang).
Regarding claim 7, Lee discloses a method of making a semiconductor device, comprising:

forming a vertical interconnect structure 120 (fig. 10) over the substrate;
disposing a semiconductor die 114 over the substrate; 
depositing an encapsulant 132 (fig. 10) over the substrate and around the semiconductor die 114 and vertical interconnect structure 120 (fig. 10); and
forming a first interconnect structure (see labeled fig. 10) over the encapsulant 132 and semiconductor die 114 (fig. 10).

    PNG
    media_image3.png
    526
    975
    media_image3.png
    Greyscale


	Lee doesn’t disclose a portion of the vertical interconnect structure extends beyond a surface of the encapsulant.
	However, Chiang discloses a method of making a semiconductor device comprising: a portion of a vertical interconnect structure 156 (fig. 14A) extends beyond a surface of the encapsulant 160 (fig. 14).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Lee by having the portion of the vertical 
	Regarding claim 8, Lee discloses that wherein the substrate (see labeled fig. 10) includes first and second conductive layers (see labeled fig. 10) forming over first and second opposing surface of the substrate (see labeled fig. 10).
Regarding claim 14, Lee discloses a method of making a semiconductor device, comprising:
providing a substrate (see labeled fig. 10);
forming a vertical interconnect structure 120 (fig. 10) over the substrate;
depositing an encapsulant 132 (fig. 10) over the substrate and around the vertical interconnect structure 120 (fig. 10); and
forming a first interconnect structure (see labeled fig. 10) over the encapsulant 132 (fig. 10).
Lee doesn’t disclose a portion of the vertical interconnect structure extends beyond a surface of the encapsulant.
However, Chiang discloses a method of making a semiconductor device comprising: a portion of a vertical interconnect structure 156 (fig. 14A) extends beyond a surface of the encapsulant 160 (fig. 14).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Lee by having the portion of the vertical interconnect structure extends beyond the surface of the encapsulant, as taught by Chiang, in order to enhance the structural strength for the package.
Regarding claim 15, Lee discloses that wherein the substrate (see labeled fig. 10) includes first and second conductive layers (see labeled fig. 10) formed over first and second opposing surfaces of the substrate (see labeled fig. 10).

	
Claims 9-11, 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Chiang et al. (U.S. 7009297; hereinafter Chiang) as applied to claims 7-8, 14-15 above, and further in view of Anderson et al. (U.S. 2013/0015569; hereinafter Anderson).
Regarding claims 9 and 16, as discussed in details above, Lee as modified by Chiang substantially discloses all the limitation as claimed above.  Lee further discloses forming a first insulating layer (e.g. the insulating layer over the 1st conductive layer in labeled fig. 10) over the first surface of the substrate (see labeled fig. 10) and the first conductive layer (see labeled fig. 10).  Lee does not disclose the step of forming a second insulating layer over the second surface of the substrate and the second conductive layer.
However, Anderson discloses a method comprising: forming a first insulating layer 112 (fig. 4d) over the first surface of the substrate 100 (fig. 4d) and the first conductive layer 102; and forming a second insulating layer (e.g. the bottom insulating layer in fig. 4d) over the second surface of the substrate and the second conductive layer 102 (fig. 4d).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lee by having the step of forming the second insulating layer over the second surface of the substrate and the second conductive layer, as taught by Anderson, in order to provide the stacked multilayer substrate structure and increase the device functionality for the semiconductor package.
Regarding claims 10 and 17, Anderson discloses the method further including removing a portion of the first insulating layer 112 (fig. 4d) by laser direct ablation 116 (fig. 4d, ¶0043).
Regarding claims 11 and 18, Anderson discloses the method further including removing a portion of the insulating layer to expose the conductive layer (claim 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove a portion of the .  

	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Shim et al. (U.S. 2007/0108583; hereinafter Shim).
As discussed in details above, Lee substantially discloses all the limitation as claimed above except for the vertical interconnect structure includes a plurality of bumps.
However, Shim discloses a method comprising: a vertical interconnect structure includes a plurality of bumps 114 (fig. 1) over the substrate 104 (fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lee by having the step of forming the plurality of bumps, as taught by Shim, in order to improve an efficiency and design flexibility in mounting semiconductor devices.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Yang et al. (U.S. 2009/0166835; hereinafter Yang).
Lee substantially discloses all the limitation as claimed above except for the vertical interconnect structure includes a plurality of bumps.
However, Yang discloses a method comprising: a plurality of vertical interconnect structures include a plurality of bumps 128 (fig. 1) over the substrate 103 (fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lee by having the step of forming the plurality of vertical interconnect structures include the plurality of bumps over the substrate, as taught by Yang, in order to improve an efficiency and design flexibility in mounting semiconductor devices.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Anderson et al. (U.S. 2013/0015569; hereinafter Anderson).
As discussed in details above, Lee substantially discloses all the limitation as claimed above.  Lee further discloses forming a first insulating layer (e.g. the insulating layer over the 1st conductive layer in labeled fig. 10) over the first surface of the substrate (see labeled fig. 10) and the first conductive layer (see labeled fig. 10).  Lee does not disclose the step of forming a second insulating layer over the second surface of the substrate and the second conductive layer.
However, Anderson discloses a method comprising: forming a first insulating layer 112 (fig. 4d) over the first surface of the substrate 100 (fig. 4d) and the first conductive layer 102; and forming a second insulating layer (e.g. the bottom insulating layer in fig. 4d) over the second surface of the substrate and the second conductive layer 102 (fig. 4d).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lee by having the step of forming the second insulating layer over the second surface of the substrate and the second conductive layer, as taught by Anderson, in order to provide the stacked multilayer substrate structure and increase the device functionality for the semiconductor package.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Chiang et al. (U.S. 7009297; hereinafter Chiang).
Lee substantially discloses all the limitation as claimed above except for a portion of the vertical interconnect structure extends beyond a surface of the encapsulant.
However, Chiang discloses a method of making a semiconductor device comprising: a portion of a vertical interconnect structure 156 (fig. 14A) extends beyond a surface of the encapsulant 160 (fig. 14).
.

Allowable Subject Matter
Claims 12-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 5/10/2021, with respect to the rejection(s) of claims 1-19 under Lee et al. in view of Shim et al. and Lee et al. in view of Yang et al. for independent claim 1, and Lee et al. for independent claims 7 and 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chiang et al. (U.S. 7009297; hereinafter Chiang).  Please see the new grounds of rejection above for currently amended claims 1-19.
Regarding claim 20, Lee discloses a step of forming a build-up interconnect structure (see labeled fig. 10) over the encapsulant 132 and semiconductor die 114 (fig. 10).  The structure (see labeled fig. 10) is the build-up interconnect structure because the plurality of chips vertically build-up above the interconnect structure (fig. 10).  Thus, the examiner interprets the claims’ limitation appropriately.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        9/13/21